UNITED srArEs DISTRICT couRr
FoR THE Dlsrkicr oF coLUMBiA AUG 9 3 2011

Cl€rk. u.s. oasrrict and

Raymond Valero, ) Bankruptcy courts

Plaintiff, §
v. § Civil Action No.  
)
President Barack Obama et al. )
Defendants. §
MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § l9l5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint, among other grounds, is frivolous).

Plaintiff, a Texas inmate confined in Lovelady, Texas, sues President Barack Obama, the
United States, the State of Texas, a Texas judge, and an attomey. See Compl. at 4. He claims
that "[t]he president and former presidents . . . [have] been cruelly hurting the poor American
citizen . . . with these cruelly and painfully slavery (federal and state prison & jail)." Compl. at 5.
Plaintiff "demand[s]" that this Court enter a judgment of acquittal and seeks $7 billion in
damages. Ia’.

The complaint not only presents the type of fantastic or delusional scenarios found to
justify immediate dismissal as frivolous, Neitzke v. Wz'llz`ams, 490 U.S. 319, 328 (1989); Besl v.

Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994), but it is frivolous also because it lacks "an arguable

basis in law and fact." Brandon v. District ofColumbz`a Bd ofParole, 734 F.Zd 56, 59 (D.C. Cir.

1984). A separate Grder of dismissal accompanies this Memorandum Opinion.

Mws.t,

Date: August Y , 2011 United States District Judge